DETAILED ACTION
Election/Restrictions
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/7/2022.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not understood how the extended absorbing member can both deliver liquid to the first absorbing member and be sandwiched between the first and second absorbing members. That is, if liquid is transferred from the first absorbing member to the second absorbing member, an absorbing member sandwiched between them would not deliver liquid back to the first absorbing member. Clarification is required. 

Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite that the substrate and the power supply unit sandwich the first absorbing member with the second absorbing member. However, as shown in figure 15, it would not seem that substrate 76 or power supply unit 75 overlap wither of the the first absorbing member 70 and the second absorbing member 50A, and thus is it unclear how items 76 and 75 can sandwich item 70 with item 50A. Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozaki et al. (2011/0074872).

 	Regarding claim 1, Ozaki teaches a liquid discharge apparatus comprising:
 a discharge head (fig. 3, item 11) that discharges a liquid to a recording material (fig. 3, item P);
 	a support section (fig. 4, item 15) provided facing the discharge head and supporting the recording material from below (see figs. 3, 4);
 	a first absorbing member (fig. 4, item 49a) that absorbs the liquid discarded from the discharge head to an outer side of an end portion of the recording material supported by the support section ([0062]), as a waste liquid (note that any ink not ejected onto the recording material can be said to be waste ink);
a waste liquid receiving section (fig. 10, item 26) that receives the liquid ejected from the discharge head as a waste liquid (see fig. 10);
 	a second absorbing member (fig. 10, item 69) that absorbs the waste liquid sent from the waste liquid receiving section (see fig. 10, note that receiving section 26 sends waste ink indicated by arrows to second absorbing member 69);
 	an accommodating section (fig. 10, item 35/37) that holds the second absorbing member (see fig. 10); and
 	wherein the first absorbing member and the second absorbing member are coupled to each other so as to deliver the waste liquid from the first absorbing member to the second absorbing member (see fig. 10). 

Regarding claim 2, Ozaki teaches the liquid discharge apparatus according to claim 1, wherein the second absorbing member is positioned lower than the first absorbing member (see fig. 10).
 	
 	Regarding claim 3, Ozaki teaches the liquid discharge apparatus according to claim 1, further comprising a delivery section (fig. 10, item 47) that delivers the liquid between the first absorbing member and the second absorbing member (see fig. 10).

 	Regarding claim 4, Ozaki teaches the liquid discharge apparatus according to claim 3, further comprising: a blocking section configured to temporarily block delivery of the liquid from the delivery section between the first absorbing member and the second absorbing member (Note that “temporarily block” has not been defined. Note that wall 26 “temporarily blocks” ink from falling through hole 45).

Regarding claim 6, Ozaki teaches the liquid discharge apparatus according to claim 3, further comprising:
an extended absorbing member coupled so as to deliver the liquid to the first absorbing member, wherein
the first absorbing member and the second absorbing member are disposed facing each other with the extended absorbing member sandwiched therebetween at a position different from that of the delivery section (see 112 rejection).

 	Regarding claim 7, Ozaki teaches the liquid discharge apparatus according to claim 3, wherein the delivery section is configured to deliver the liquid in a state where the accommodating section is inserted into the apparatus main body (see fig. 10).

	
 	Regarding claim 15, Ozaki teaches the liquid discharge apparatus according to claim 1, wherein a bottom surface of an accommodating member that holds the first absorbing member is inclined downward toward the second absorbing member (see fig. 10, note that “bottom surface of an accommodating member” has not been structurally defined and is being taken to be surface 45 toward bottom of accommodating member 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki in view of Tsukuda et al. (2016/0288505).

Regarding claim 11 and 12, Ozaki teaches the liquid discharge apparatus according to claim 1. Ozaki does not teach a cassette, a first/second feeding section that feeds the recording material toward a recording position of the discharge head without passing through a reversing section. Tsukuda teaches this (Tsukuda, see fig. 2, Note first feeding section 1/3/5/6). It would have been obvious to one of ordinary skill in the art at the time of invention to add a feeding section of the type disclosed by Tsukuda to the device of Ozaki because doing so would amount to combining prior art elements according to known methods to yield predictable results. Upon combination of the references, the following limitation would be met: wherein the second absorbing member is disposed so as to overlap below the second feeding section.

Claim(s) 8 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ozaki in view of Aono et al. (7,768,798).

 	Regarding claims 8 and 14, Aono teaches a power supply unit and a substrate (Aono, see fig. 5, items 193, 192, respectively). It would have been obvious to add the substrates disclosed by Aono to the device disclosed by Ozaki because doing so would allow for power to be supplied to the device. 

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ozaki in view of Aoki (2009/0256884).

 	Regarding claim 18, Ozaki teaches the liquid discharge apparatus according to claim 1. Ozaki does not teach a cover that covers the accommodating section inserted into the apparatus main body; and an urging member provided between the accommodating section and the cover and urging the accommodating section in an insertion direction when the cover is closed. Aoki teaches this (Aoki, [0099]). It would have been obvious to add the cover disclosed by Aoki to the device disclosed by Ozaki because doing so would amount to combining prior art elements according to known methods to yield predictable results.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ozaki in view of Sakura et al. (8,910,587).

Regarding claim 13, Ozaki does not teach a reversing section. Sakura teaches this (Sakura, see fig. 1, Note reversing section 9). It would have been obvious to one of ordinary skill in the art at the time of invention to add a reversing section, as disclosed by Sakura, to the device disclosed by Ozaki because doing so would allow for printing on both sides of a print media. Upon addition of the reversing section, the resultant device would have the second absorbing member overlapping the reversing section. 

Claim(s) 5, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki in view of Edamura et al. (7,011,389).

 	Regarding claims 5, 9 and 10, Ozaki teaches the liquid discharge apparatus according to claims 1 and 4, further comprising a liquid supply source (Note that there is necessarily a liquid supply source). Ozaki does not teach a maintenance device and wherein the second absorbing member absorbs scatter liquid and is dispose under the maintenance device. Edamura teaches this (Edamura, see fig. 19, Note accommodating section accommodating second absorber 1902 with joined section joined with tube of pump 1904, wherein the distal end of the tube is in contact with the second absorbing member 1902. Note scattering prevention wall as bottom of wall 10). It would have been obvious to couple a maintenance device to the accommodating section, as disclosed by Edamura, in the device disclosed by Ozaki because doing so would allow for nozzle maintenance and disposal of waste ink from the nozzles. 

 	Regarding claims 16 and 17, Ozaki teaches the liquid discharge apparatus according to claim 1. Ozaki does not teach wherein the accommodating section includes a joined section configured to be joined to a joining section coupled to a distal end portion of a tube coupled to the maintenance device, and a scattering prevention wall provided above the distal end portion on the same side as the joined section. Edamura teaches this (Edamura, see fig. 19, Note accommodating section accommodating second absorber 1902 with joined section joined with tube of pump 1904, wherein the distal end of the tube is in contact with the second absorbing member 1902. Note scattering prevention wall as bottom of wall 10). It would have been obvious to couple a maintenance device to the accommodating section, as disclosed by Edamura, in the device disclosed by Ozaki because doing so would allow for nozzle maintenance and disposal of waste ink from the nozzles. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853